Citation Nr: 1634502	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-13 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a left ankle/foot disability. 

2.  Entitlement to service connection for a right foot disability.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Milwaukee, Wisconsin, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in August 2013 which found that new and material evidence had been submitted to reopen a previously denied claim for service connection for a left ankle/foot disability.  Both issues were then remanded for further development.  The appeal was returned to the Board in June 2014, when it was determined that additional development was required.  It has now been returned to the Board for further consideration.  

The Veteran appeared at a hearing at the RO before a Decision Review Officer in February 2012.  A transcript is in the record.  

The record indicates that the Veteran submitted an April 2016 notice of disagreement with a January 2016 denial of service connection for a back disability.  The Veteran has yet to be issued a statement of the case for this issue by the RO.  Due to the recent receipt of the notice of disagreement, the Board will not accept jurisdiction at this time to provide the RO with an opportunity to issue a statement of the case.  38 C.F.R. § 20.200 (2015). 


FINDINGS OF FACT

1.  Bilateral pes planus was noted upon entrance into active service; the evidence does not established that pes planus underwent an increase in disability during service, to include a competent medical opinion stating that there was no such increase.  

2.  The competent and persuasive medical opinions find that the Veteran's bilateral osteoarthritis of the feet and left ankle, and gout of the feet and left ankle were not incurred due to active service.  

3.  Arthritis of the feet and ankles was not diagnosed during service or until many years after discharge from service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left ankle/foot disability have not been met, and a left ankle/foot disability is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b), 3.306(a), 3.307, 3.309 (2015).  

2.  The criteria for entitlement to service connection for a right foot disability have not been met, and a right foot disability is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1153, 5107(b) (West 2014); 
38 C.F.R. §§ 3.303(a), 3.304(b), 3.306(a), 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations obligate VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The duty to notify was met in letters dated April 2009 and May 2009.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded VA examinations of his foot and ankle disabilities.  Multiple medical opinions have been obtained which taken together address all possible theories of entitlement.  All private records identified by the Veteran have been obtained, as have his VA treatment records.  The Veteran participated in a hearing before a Decision Review Officer, and he declined a hearing before the Board.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed arthritis and gout of the feet and left ankle due to active service.  He believes that his pes planus was aggravated during service and resulted in these disabilities.  In the alternative, he contends that the knee pain and leg soreness for which he was treated in service resulted in his current disabilities.  Finally, he has said he remembers having pain similar to his gout during service and after discharge from service. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran has been afforded several VA examinations in conjunction with this claim.  These include a September 2013 VA examination of the feet, which noted diagnoses of osteoarthritis and presumed gout disease.  There was also an October 2015 VA examination of the feet, which included current diagnoses of bilateral pes planus, and bilateral gout.  An examination of the ankles was also conducted at this time, resulting in diagnoses of bilateral gout of the ankles.  A March 2016 VA medical opinion included a record review, which noted September 2004 X-ray findings of mild degenerative disease in the first metatarsophalangeal joints bilaterally; mild bilateral metatarsus primus varus and hallux valgus; and bilateral posterior calcaneal spurs.  Similar findings were shown in February 2006 X-rays, and September 2014 X-rays of the feet and ankles had shown retrocalcaneal spurs of the Achilles tendons but were negative for arthritis.  The Board concludes that the Veteran has a current disability of the feet and left ankle, and the first criterion for service connection has been met.  

However, the Board will find that the remaining criteria for service connection have not been met.  The evidence does not support a finding that a bilateral foot or left ankle disability was incurred in service, or that the pes planus was aggravated during service.  

The Veteran's service treatment records shows that during the May 1979 entrance examination, mild pes planus was noted upon examination of the feet, which was not disqualifying.  However, the remainder of the service treatment records is completely negative for complaints or treatment pertaining to pes planus in particular or the feet in general.  The Veteran was placed on profile for instability of the right knee in July 1980.  He was also seen for complaints of soreness in the left leg for one day, which was assessed to be a muscle strain.  A discharge examination is not included in the record.  

Post-service medical records are negative for treatment of the feet or left ankle until many years following discharge from service.  Private medical records from September 1998 show that the Veteran denied a history of gout or gout medication.  He was complaining of foot swelling.  His uric acid was noted to have been 7.7 six months prior to the current episode.  The assessment was trauma versus gouty attack.  He was seen again for pain and swelling of the ankles in December 1998.  The assessment was hyperlipidemia.  The left ankle was noted to be slightly swollen in June 1999.  

VA treatment records show that the Veteran was seen for a follow-up of left ankle inflammatory arthritis in September 2004.  Following examination and review of laboratory chemistry, the impression was episodic monoarthritis of the left ankle.  October 2004 records show that the Veteran complained of bilateral foot pain that occurred when walking.  

In a November 2004 VA treatment note, the Veteran was seen with complaints of swelling in his right toes.  On examination there was no noticeable swelling.  The Veteran had a history of gout in his left foot with similar symptoms.  

A January 2005 VA treatment note shows that the Veteran returned for follow-up of left ankle pain and swelling.  Following an examination and review of the Veteran's laboratory findings, the impression was left ankle swelling, which could be reactive versus crystal.  

VA treatment records dating from January 2005 to the present continue to show occasional episodes for gouty arthritis.  These records are negative for any opinion relating these complaints to active service.  

The Veteran was afforded a VA examination of the feet in September 2013.  The claims file was reviewed by the examiner.  Based on the examination and review, the Veteran's diagnosis was reported to be osteoarthritis and presumed gout disease, with a date of diagnosis of 2004.  The examiner added that the diagnosis of gout was not confirmed during a 2006 rheumatology review because taping his joints was a dry tap.  Multiple X-rays of the bilateral feet showed osteoarthritis of both feet.  The examiner opined that the bilateral osteoarthritis of the feet was less likely as not caused by or aggravated by the Veteran's service.  The rationale was that the current bilateral osteoarthritis was part of the normal aging process and not related to or aggravated by his service.  In regard to gout, it was less likely as not caused by or aggravated by his service because it started in 2004, which was many years after discharge from service.  

The Veteran also underwent a VA examination of the ankles in September 2013.  The claims file was reviewed by the examiner.  Based on the examination and review, the Veteran's diagnosis was reported to be osteoarthritis and gout disease, with a date of diagnosis of 2004.  The examiner opined that the bilateral osteoarthritis of the ankle joints was less likely as not caused by or aggravated by service.  The rationale was that the Veteran was 53 years old, and his current osteoarthritis was part of the natural aging process with no connection to service many years ago.  There was no clear evidence to confirm that the Veteran has gout disease, and even if he did the problem did not start until 2004.  

The Veteran had an additional VA examination of the ankles in September 2014.  The claims file was reviewed by the examiner, and references to past treatment were cited in the examination report.  The examiner opined that the Veteran has a diagnosis of gout of both feet and ankles that was not caused by, a result of, or aggravated by his military service.  The rationale was that there was no indication in the records that he had gout or any other chronic lower extremity condition while on active service.  The examiner noted the Veteran said that his foot problems started in service but there was no indication of this in the treatment records.  Instead, the post service records seem to indicate that the foot and ankle problems started sometime in the 1990s.  

The examiner at the October 2015 VA foot examination also reviewed the claims file.  He opined that the Veteran's bilateral feet conditions were less likely as not incurred in or caused by or aggravated by his military service.  The rationale was that the Veteran had pes planus on entrance examination.  This would be expected to get worse over time but there was no evidence of progression in the medical records.  His other foot condition, gout, developed many years after leaving service with no evidence in the record of any condition that would lead to gout.  This same examiner conducted the October 2015 VA ankle examination, and opined that the Veteran's bilateral ankle disability is less likely as not incurred in or caused by military service.  The rationale was that the Veteran has bilateral gout in the ankles and feet.  There was no indication that this started until well after he was discharged from service.  

A VA medical opinion regarding the etiology of the Veteran's claimed disabilities was obtained in March 2016.  The claims file was reviewed by the examiner, who included relevant portions of the medical evidence in his report.  The examiner reported that the May 1979 enlistment examination observed mild, asymptomatic pes planus foot architecture, bilateral.  However, the review of records from active service and the presumptive period following service was negative for any complaints, diagnoses, treatment, injury, or other events related to any bilateral foot and/or left ankle condition and/or symptoms related to pes planus architecture.  The examiner stated that literature agrees the pes planus construct dominates the population as compared to pes cavus.  It is a descriptive term that encompasses pathologic or non-pathologic, rigid or flexible, and symptomatic or asymptomatic conditions.  Therefore, it was less likely than not that the Veteran's claimed bilateral foot condition was related to, caused by and/or aggravated by his time in military service because the mere presence of mild pes planus is not dispositive of osteoarthritis and/or gout in later life.  Similarly, it was less likely than not that the Veteran's claimed left ankle condition was related to, caused by and/or aggravated by military service and/or bilateral pes planus foot construct because the mere presences of mild pes planus is not dispositive of osteoarthritis and/or gout in later life.  

The March 2016 examiner further noted that osteoarthritis was the most common type of arthritis, and that the first metatarsophalangeal joint was one of the most commonly affected joints.  Although osteoarthritis of this joint was noted on 2004 and 2006 X-ray studies, the 2014 study was negative for osteoarthritis of the feet, and had shown normal bone mineralization.  The retrocalcaneal spurring with calcification at the insertion of the Achilles tendon was not consistent with degenerative ankle and/or foot joint disease because of lack of changes associated with the joint spaces.  Therefore, it was less likely than not that the Veteran's claimed osteoarthritis of the feet and ankle relate to the retrocalcaneal spurring and calcification of the Achilles tendons bilaterally because of the anatomical location.  Alternatively, the active duty and presumptive period records were negative for diagnosis, treatment, complaints, events, and/or injury related to the first X-rays of the feet and/or left ankle.  Therefore, it was less likely than not that the Veteran's claimed bilateral foot and left ankle conditions were related to, caused by and/or aggravated by military service.  

In regards to gout, the March 2016 examiner noted that that this had first been alluded to in a June 2003 statement to a VA social worker.  While the Veteran alleged swelling of the feet and left ankle following separation, the active duty and presumptive period medical records were negative for complaints, diagnosis, treatment, events and/or injury relating to gout and/or swelling of the feet and ankles.  No swelling was observed at the October 2015 VA examination.  Furthermore, current medical literature agreed that the pathophysiology of gout relates to a dysfunction in system purine metabolic sequencing that increased the body pool of urate with hyperuricemia, presenting as acute or chronic arthritis caused by crystals in the joints and connective tissue.  The 2004 X-rays of the metatarsophalangeal joint were more consistent with structural malalignment, and a 2014 ankle film was negative for any evidence of ankle joint pathology.  Therefore, it was less likely than not that the Veteran's bilateral first ray radiographic changes relate to a history of gout and less likely than not related to military service because of the lack of objective, medically-based, clinical evidence to support a diagnosis, treatment and/or event related to a systemic dysfunction of the purine metabolic sequencing while in service.  

The March 2016 examiner stated that he was in total agreement with the opinions and rationale of the October 2015 VA medical examiner.  Finally, the Veteran's complaints of right knee instability and left leg soreness in service were discussed.  The examiner noted there were no further reports of right knee or left leg treatment in service, which meant that these conditions were as likely as not acute, self-limited, and transient.  The examiner observed that the orthopedic literature did not include any evidence to support a nexus between the anatomy and pathophysiology of these self-limited conditions with the Veteran's bilateral foot and left ankle conditions.  Therefore, it was less likely than not that the Veteran's claimed bilateral foot condition to include pes planus foot construct and claimed gout and osteoarthritis were related to, caused or aggravated by the left leg muscle strain or right knee instability.  

Initially, in regards to the Veteran's pes planus, this disability was noted on the entrance examination.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 C.F.R. § 3.304(b).  As pes planus was shown on entrance, the Veteran is not presumed to have been sound in regards to that disability.  

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In such claims, the veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Under section 1153, once a veteran establishes worsening, "the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease." Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012); see Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003).

However, in this case, the weight of the evidence fails to demonstrate that the Veteran's pes planus increased in disability during active service.  As such, the presumption of aggravation does not arise.  In this regard, the service treatment records are negative for any further reference to pes planus, nor is there any further reference to pes planus until many years following discharge.  The October 2015 VA examiner and March 2016 VA examiner both opined that the pes planus was not aggravated during service.  These examiners noted that there was no evidence of progression in the medical records.  The March 2016 further explained that pes planus was a common finding, that the term included asymptomatic pes planus, and cited to medical literature to support this statement.  

There is no competent evidence to contradict the October 2015 and March 2016 medical opinions.  While the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as foot pain, he is not competent to provide evidence as to more complex medical questions such as the cause of that pain and whether it represented an increase in disability or merely symptomatic pain.  The preponderance of the evidence is against a finding that the Veteran's pes planus was aggravated by his active service.  

Similarly, the preponderance of the medical evidence is against a finding that either osteoarthritis of the feet or left ankle or gout is related to active service.  The September 2013, September 2014, October 2015 and March 2016 medical opinions all find that the Veterans arthritis and/or gout are not related to active service, including the pes planus.  These opinions are supported by the reasons and bases, as cited and discussed above.  Although some of these opinions err in relying too heavily on the lack of evidence of medical treatment in service, the March 2016 opinion includes detailed explanation pertaining to the etiology of gout, and the Veteran's type of arthritis.  The March 2016 opinion also noted the left leg pain and right knee instability in service but explained why these conditions did not result in the Veteran's current disabilities.  As such, the Board finds that the March 2016 opinion is given more weight as it cites to specific facts and provides a detailed rationale connection those facts with medical principals.  In sum, when viewed collectively and against the other pertinent lay and medical evidence of record, the Board finds that these opinions weigh against the claim.

There is no competent evidence to contradict these opinions.  The Veteran has reported experiencing pain and swelling of the feet in and since active service, and he has submitted lay statements including one that also states the Veteran has had swelling of the feet since service.  However, to the extent that these statements are offered to support a finding that the Veteran's gout is related to service, they are contradicted by the Veteran's own September 1998 denial of a history of gout.  Neither the Veteran nor the authors of the lay statements have the credentials or training to be competent to relate any swelling to osteoarthritis.  As such, these lay statements are insufficient to show a relationship between the Veteran's osteoarthritis and/or gout to active service.  Given the Veteran's September 1998 statement, they are also insufficient to establish continuity of symptomatology.  

Entitlement to service connection for osteoarthritis has also been considered on a presumptive basis.  However, as there is no diagnosis of arthritis during service or until many years after discharge from service, service connection cannot be presumed.  

As the evidence competent, credible, and persuasive evidence of record does not support a finding of aggravation of the pes planus during service, the preponderance of the evidence is against a finding that osteoarthritis or gout were incurred due to service.  Therefore, entitlement to service connection is not established for any of the claimed disabilities.  


ORDER

Entitlement to service connection for a left ankle/foot disability is denied. 

Entitlement to service connection for a right foot disability is denied. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


